Case 1:19-cv-24138-DPG Document 95 Entered on FLSD Docket 03/13/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

  YUANXIAO FENG, et al.,              )
                                      )
  Plaintiffs,                         )                 Case No. 19-cv-24138-Gayles
                                      )
  v.                                  )
                                      )
  JOSEPH WALSH, et al.,               )
                                      )
  Defendants.                         )
  _____________________________ _____ )

                                SUGGESTION OF BANKRUPTCY

                   (With Respect to Defendant, South Atlantic Regional Center, LLC)

             COMES NOW Scott N. Brown, solely in his capacity as Chapter 7 Trustee of the

  Bankruptcy Estate of South Atlantic Regional Center, LLC (the “Chapter 7 Trustee”)

  through undersigned counsel, and states as follows:

              1.   On November 22, 2019, petitioning creditor, 160 Royal Palm, LLC, filed an

  involuntary Chapter 11 bankruptcy against South Atlantic Regional Center, LLC (the “Debtor”

  or “SARC”) in the United States Bankruptcy Court for the Southern District of Florida, West

  Palm Beach Division (the “Bankruptcy Court”), which commenced case number 19-25762-

  BKC-EPK (the “Bankruptcy Case” or the “SARC Bankruptcy Case”).

              2.   On December 20, 2019, the Bankruptcy Court entered an Order for Relief in

  Involuntary Case and Order Setting Deadlines for Filing Schedules, Statements and Other

  Documents.

              3.    On February 28, 2020, the Court entered an order converting the Bankruptcy

  Case to Chapter 7, and also on February 28, 2020, Scott N. Brown was appointed as Chapter 7

  trustee of the bankruptcy estate of South Atlantic Regional Center, LLC.



  00591280.DOCX
Case 1:19-cv-24138-DPG Document 95 Entered on FLSD Docket 03/13/2020 Page 2 of 2



             ACCORDINGLY, the Trustee respectfully suggests that this action, as it relates to the

  Debtor, South Atlantic Regional Center, LLC, has been stayed by the operation of 11 U.S.C. §

  362.

             Dated: March 13, 2020

                                                       Respectfully submitted

                                                       BAST AMRON LLP
                                                       General Counsel for the Chapter 7 Trustee,
                                                       Scott N. Brown
                                                       SunTrust International Center
                                                       One Southeast Third Avenue, Suite 1400
                                                       Miami, Florida 33131
                                                       Telephone: 305.379.7904
                                                       Email: sbrown@bastamron.com
                                                       Email: jlegget@bastamron.com

                                                       By:/s/ Jaime B. Leggett
                                                          Scott N. Brown, Esq. (FBN 663077)
                                                          Jaime B. Leggett, Esq. (FBN 1016485)


                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

  Court’s CM/ECF filing system, which will send notification of such filing to all counsel of

  record, on this the 13th day of March, 2020.

                                                       By: /s/ Jaime B. Leggett
                                                              Jaime B. Leggett, Esq.




  00591280.DOCX
